Order entered November 22, 2017




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01247-CV

                          IN THE INEREST OF W.J.J., A CHILD

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. FA-16-1280

                                         ORDER
       Before the Court is appellant’s November 20, 2017 motion to extend time to file a brief

in this accelerated appeal. We GRANT the motion to the extent that appellant’s brief shall be

filed no later than December 18, 2017.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE